PER CURIAM.
Appellant, Harold Smith, is held in custody by the Sheriff of Mobile County, “by virtue of a commitment from the Recorder’s Court of the City of Mobile of murder, first degree.”
This is an appeal from a judgment of the lower court' denying the appellant bail in a habeas corpus proceeding.
We have carefully reviewed the evidence submitted in the court below, which we refrain from discussing as is customary in such cases, and we are clearly of the opinion that the judgment of the lower court denying the petitioner bail and remanding him to custody should not be disturbed. Livingston v. State, 40 Ala.App. 376, 116 So.2d 396.
Affirmed.
CATES, J., not sitting.